            Case 3:19-cr-05179-DMS Document 37 Filed 04/24/20 PageID.261 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                        UNITED STATES DISTRICT Co
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                   V.                               (For Offenses Committed On or After November 1, 1987)


             MICHAEL AHUMADA-CORONA                                    Case Number:         l 9cr5 l 79-DMS
             Chg as Michael Espericueta-Corona
                                                                    Max Schoening FD
                                                                    Defendant's Attorney
USM Number                         92900280
• -
THE DEFENDANT:
IZI   pleaded guilty to count(s)         1 and 2 of the Superseding Information

D     was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                     Nature of Offense                                                               Number(s)
8 USC 1325                          IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                           ls

8 USC 1325                          IMPROPER ENTRY BY AN ALIEN                                                            2s




    The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

1Z1   Count(s)    In underlying Information                   is          dismissed on the motion of the United States.

      Assessment : $ 110.00 ordered waived.



D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine                   D Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    Date of Imposition of Sentence



                                                                    HON. Dana         . abr w
                                                                    UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-05179-DMS Document 37 Filed 04/24/20 PageID.262 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MICHAEL AHUMADA-CORONA                                                   Judgment - Page 2 of2
CASE NUMBER:              19cr5179-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TWELVE (12) MONTHS as follows: SIX (6) MONTHS as to each of Counts ls and 2s, consecutively.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
               ---------                  A.M.                 on
                                                                    ---''-------------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------                                ----------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                         19cr5179-DMS
